Examiner’s Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Changed the title to:
--WEIGHING MECHANISM WITH A WATERPROOF COVER TO PROTECT A DIAPRAGM SEAL--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: as discussed in the “Background Art” section of applicant’s written description, the closest prior art reference, JP 2018-179869, shows a weighing mechanism comprising a hopper configured to store an article; a hanger on which the hopper is hung; a mass weighing instrument configured to weigh the article stored in the hopper; a connection member that connects the hanger and the mass weighing instrument; a main body member having a through hole through which the connection member penetrates; and a diaphragm that connects an outer edge of the connection member and an inner edge of the through hole of the main body member. However, the reference does not show, nor render obvious, the  waterproof cover that covers at least part of the through hole between the diaphragm and the hanger, wherein the waterproof cover is detachably attached only to the hanger among the main body member and the hanger.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103. The examiner can normally be reached Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RANDY W. GIBSON
Primary Examiner
Art Unit 2856


/RANDY W GIBSON/Primary Examiner, Art Unit 2856